DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 12/17/21 is acknowledged and papers submitted have been placed in the records.

Specification
The disclosure is objected to because of the following inaccuracies: [0055] recites “… the first package substrate comprises: a die…; a thermal interface pad…; and a plurality of solder balls…” and [0067] recites “… the second package substrate comprises a second die embedded in a mold layer”. As explained in the 112 1st rejection of claims 1 and 13 in the previous office action which included a requirement to correct the appropriate paragraphs in the specification, the first package substrate and the second package substrate do not comprise the elements they are recited above to comprise. It is the first package and the second package that comprise them.  
Appropriate correction is required.

Claim Objections
Claims 1, 3-21 and 23-25 are objected to because of the following informalities:  each of the independent claims 1, 14 and 21 recites “an underfill materal…”. This is incorrect and should be “an underfill material…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites “wherein the thermal pathways contact heat dissipation traces formed over a surface of the interposer facing away from the die.”. This limitation is found undescriptive of the invention. [0036] of the PGPub of this application describe the thermal pathways 240 (fig. 2A) and states “In an embodiment, the interposer 227 may comprise a plurality of thermal pathways 240. The thermal pathways 240 may pass through a thickness of the interposer 227. For example, the thermal pathways 240 may comprise pads 242 and vias 241 formed of a material with a high thermal conductivity. For example, the pads 242 and vias 241 may be copper or the like. In an embodiment, 
Claim 20 suffers from the same issue as claim 19 wherein the pad replaces the traces.  
Claim 25 recites “a second die is disposed on the second package”. This limitation is not supported in the original disclosure. The second package is package 180 and there is no die disposed on it. There are only dies disposed in it.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0374902, previously used) in view of Lee (US 2011/0176280, previously used).

a.	Re claim 1, Lee et al. disclose an electronics package assembly, comprising: a first package 

	However, Lee disclose a package structure similar to the one of Lee et al. wherein thermal transfer solder balls 19 are surrounded by a thermally conductive underfill 28 to improve heat dissipation (see fig. 7, [0046]).
 automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the thermally conductive underfill as in fig. 7 of Lee (see annotated fig. 1 below as to the coverage of said thermally conductive underfill) thereby resulting in said thermally conductive underfill laterally surrounding the thermal interface pad and the plurality of solder balls wherein bonding between the first and second packages would be increased in plus of obtaining a larger heat dissipation path between said first and second packages (see MPEP 2143.A&E&G and 2144.I&II).


    PNG
    media_image1.png
    892
    1241
    media_image1.png
    Greyscale

b.	Re claim 3, the plurality of solder balls thermally couple the die to an interposer 205&206&208b (on fig. 1 and equivalents on the other figures).

c.	Re claim 4, the interposer comprises a plurality of thermal pathways 208b, wherein each thermal pathway is contacted by one of the plurality of solder balls.

d.	Re claim 9, the thermal interface pad is formed only over the surface of the die (fig. 1).

e.	Re claim 10, the thermal interface pad is formed over the surface of the die and a surface of the mold layer (fig. 5).

f.	Re claim 11, the first package comprises through mold interconnects 250 through the mold layer.

g.	Re claim 12, the through mold interconnects are conductive pillars (explicit on the figures).

h.	Re claim 13, the second 

i.	Re claim 14, Lee et al. disclose a computing system, comprising: a printed circuit board (PCB) (board disclosed in [0056] as being connected to connection members 114; see figs. 1-6&20 and related text; see remaining of disclosure for more details); and an electronics package assembly 500 (on fig. 1 or equivalents on the other figures) attached to the PCB, wherein the electronics package assembly comprises: a die 110 (on fig. 1 or equivalents on the other figures) embedded in a mold layer 116, wherein a surface of the die is coplanar with a surface of the mold layer (explicit on the figures); a thermal interface pad 135 (on fig. 5 or equivalents on the other similar figures) over the die and a portion of the mold layer; solder balls 225 (which are similar or equivalent to solder balls 220 of fig. 1) over the thermal interface pad; and an interposer 205 (including 208b) over the mold layer, wherein the solder balls are in contact with the interposer. But Lee et al. do not appear to explicitly disclose an underfill material laterally surrounding the thermal interface pad and the plurality of solder balls.


j.	Re claim 15, the electronics package assembly further comprises a second die 210 embedded in a second mold layer 214 (fig. 5 and related text), wherein the second die is electrically coupled to the interposer.

k.	Re claim 16, the first die is a processor and the second die is a memory component ([0057], [0081]).

l.	Re claim 17, the solder balls and the thermal interface pad are electrically isolated from circuitry (circuitry electrically connected to pads 208a; note from [0062] that pads 208b are electrically isolated from 208a) of the computing system.

m.	Re claim 18, the interposer comprises a plurality of thermal pathways 208b, wherein each thermal pathway contacts one of the solder balls.

Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0374902, previously used) in view of Hsu et al. (US 2019/0139896, previously used), and further in view of Lee (US 2011/0176280, previously used).

a.	Re claim 21, Hsu et al. disclose a method of forming an electronics package, comprising: mounting a die 110 to a package substrate 105 (see figs 17A-B and related text; see remaining of disclosure for more details); disposing a mold layer 116 over the die; disposing a thermal pad over [an] exposed surface of the die; disposing solder balls 225 (which are equivalent or similar to solder balls 220 on fig. 1) over the thermal pad 135 (see fig. 5); and attaching an interposer 205 to the mold layer (see fig. 5, noting that the interposer 205 is attached to the mold layer 116 via solder 225 and layer 135), wherein the solder balls contact the interposer, and wherein the solder balls are electrically isolated from circuitry  (circuitry electrically connected to pads 208a; note from [0062] that pads 208b are electrically isolated from 208a) of the electronics package. But Lee et al. do not appear to explicitly disclose recessing the mold layer to expose a surface of the die, and forming an underfill material laterally surrounding the thermal interface pad and the plurality of solder balls.

	However, Hsu et al. disclose forming a package structure similar to the one of Lee et al. wherein a mold layer 20 is recessed to expose a surface of a die 13 (see [0032]).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have formed the mold layer 116 and recessed it to exposed a surface of die 110, and this as a non-inventive step of forming a package 

	Further, it would have been obvious to one skilled in the art before the effective filing date of the invention to have formed, based on the same reasons invoked in claim 1 rejection above, an underfill material laterally surrounding the thermal interface pad and the plurality of solder balls.

b.	Re claim 23, the thermal pad is also disposed over portions of the mold layer (see figs 5&7). 

Allowable Subject Matter
Claims 5-8 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, 21 and their dependent claims have been considered but are moot because the arguments do not apply to the rationale used in the new grounds of rejections in view of Applicants amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899